     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 1 of 14


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     UNITED STATES OF AMERICA,                        No. 1:16-cr-00096-NONE
12                         Plaintiff,
13               v.                                     ORDER DENYING DEFENDANT’S
                                                        MOTION FOR COMPASSIONATE
14     ALFONSO RIOS-AYON,                               RELEASE
15                         Defendant.                   (Doc. No. 171)
16

17

18              Pending before the court is defendant Alfonso Rios-Ayon’s motion for compassionate

19    release pursuant to 18 U.S.C. § 3582(c)(1)(A). The motion is largely based on defendant’s

20    medical condition and the risks allegedly posed to him by the ongoing coronavirus (“COVID-

21    19”) pandemic. (Doc. No. 171.) For the reasons explained below, defendant’s motion will be

22    denied.

23                                             BACKGROUND

24              On July 7, 2016 defendant Alfonso Rios-Ayon was indicted, along with his codefendants

25    on charges of conspiring to distribute and possess with the intent to distribute 500 grams or more

26    of a mixture or substance containing a detectable amount of methamphetamine in violation of 21

27    U.S.C. §§ 846 and 841(a)(1) and distribution of 5 grams or more of actual methamphetamine or

28    50 grams or more of a mixture or substance containing a detectable amount of methamphetamine
                                                        1
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 2 of 14


 1    in violation of 21 U.S.C. § 841(a)(1). (Doc. Nos. 23.) On March 27, 2017, defendant Rios-Ayon

 2    entered a plea of guilty to the conspiracy charged in count one of the indictment. (Doc. Nos. 80

 3    at 2; 84.) The presentence report prepared in his case summarized defendant’s offense conduct,

 4    reporting that from March 2016 to June 2016, defendant Rios-Ayon sold and intended to sell

 5    significant quantities of methamphetamine to a confidential source. (Doc. No. 93 (Presentence

 6    Report) at 4–8.) The investigation revealed that defendant had access to large quantities of

 7    methamphetamine located in Mexico and that his role in the conspiracy was significant because

 8    he directed and oversaw the conduct of others, including his drug couriers. (Id.) Defendant was

 9    found to be responsible for possessing 14.47 kilograms (or about 32 pounds) of

10    methamphetamine. (Id. at 9.) In addition, there were upward adjustments to his offense level

11    applied due to the presence of loaded firearms in connection with his drug trafficking conduct, his

12    maintaining a premises for purposes of his drug trafficking and due to his role as an organizer,

13    leader, manager of supervisor of the drug conspiracy. (Id. at 9–10.) It was ultimately determined

14    that under the U.S. Sentencing Guidelines defendant Rios-Ayon’s adjusted offense level was 41

15    and his criminal history placed him in category III, resulting in an advisory sentencing guideline

16    range calling for a term of imprisonment of between 360 months and life. (Id. at 19.) The U.S.

17    Probation Office recommended a sentence of 360 months. (Id.) On January 8, 2018, the

18    sentencing judge varied downward significantly from that advisory guideline range, sentencing

19    defendant to a term of imprisonment of 240 months, followed by a 360-month term of supervised

20    release, and the mandatory $100 special assessment. (Doc. Nos. 133; 134 at 2–3, 6.)
21            Defendant Rios-Ayon is currently serving his sentence at the U.S. Bureau of Prisons’

22    (“BOP”) Victorville Medium I Federal Correctional Institution in Victorville, California (“FCI

23    Victorville”). Find an inmate, FEDERAL BUREAU OF PRISONS, https://www.bop.gov/inmateloc/

24    (last visited Dec. 1, 2020.) His projected release date is July 14, 2033. Id. On October 9, 2020,

25    2020, defendant filed the pending motion for compassionate release pursuant to 18 U.S.C.

26    § 3582(c)(1)(A). (Doc. No. 171.) On October 23, 2020, the government filed its opposition to
27    the motion, and on October 30, 2020, defendant filed his reply thereto. (Doc. Nos. 173, 179.)

28    /////
                                                        2
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 3 of 14


 1                                          LEGAL STANDARD

 2           A court generally “may not modify a term of imprisonment once it has been imposed.” 18

 3    U.S.C. § 3582(c); see also Dillon v. United States, 560 U.S. 817, 824 (2010) (“‘[A] judgment of

 4    conviction that includes [a sentence of imprisonment] constitutes a final judgment’ and may not

 5    be modified by a district court except in limited circumstances.”). Those limited circumstances

 6    include compassionate release in extraordinary cases. See United States v. Holden, 452 F. Supp.

 7    3d 964, 968 (D. Or. 2020). Prior to the enactment of the First Step Act of 2018 (“the FSA”),

 8    motions for compassionate release could only be filed by the BOP. 18 U.S.C. § 3582(c)(1)(A)

 9    (2002). Under the FSA, however, imprisoned defendants may now bring their own motions for

10    compassionate release in the district court. 18 U.S.C. § 3582(c)(1)(A) (2018). In this regard, the

11    FSA specifically provides that a court may

12                   upon motion of the defendant after the defendant has fully exhausted
                     all administrative rights to appeal a failure of the [BOP] to bring a
13                   motion on the defendant’s behalf1 or the lapse of 30 days from the
                     receipt of such a request by the warden of the defendant’s facility,
14                   whichever is earlier, may reduce the term of imprisonment (and may
                     impose a term of probation or supervised release with or without
15                   conditions that does not exceed the unserved portion of the original
                     term of imprisonment), after considering the factors set forth in [18
16                   U.S.C. §] 3553(a) to the extent that they are applicable, if it finds
                     that –
17
                     (i)    extraordinary and compelling reasons warrant such a
18                          reduction; or
19                   (ii)   the defendant is at least 70 years of age, has served at least 30
                            years in prison, pursuant to a sentence imposed under section
20                          3559(c), for the offense or offenses for which the defendant
                            is currently imprisoned, and a determination has been made
21                          by the Director of the Bureau of Prisons that the defendant is
                            not a danger to the safety of any other person or the
22                          community, as provided under section 3142(g);
23

24    1
        If the BOP denies a defendant’s request within 30 days of receipt of such a request, the
      defendant must appeal that denial to the BOP’s “Regional Director within 20 calendar days of the
25    date the Warden signed the response.” 28 C.F.R. § 542.15(a). If the Regional Director denies a
26    defendant’s administrative appeal, the defendant must appeal again to the BOP’s “General
      Counsel within 30 calendar days of the date the Regional Director signed.” Id. “Appeal to the
27    General Counsel is the final administrative appeal.” Id. When the final administrative appeal is
      resolved, a defendant has “fully exhausted all administrative rights.” See 18 U.S.C.
28    § 3582(c)(1)(A).
                                                        3
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 4 of 14


 1                   and that such a reduction is consistent with applicable policy
                     statements issued by the Sentencing Commission [.]
 2

 3    18 U.S.C. § 3582(c)(1)(A)(i) and (ii).2

 4           The applicable policy statement with respect to compassionate release in the U.S.

 5    Sentencing Guidelines sets out criteria and circumstances describing “extraordinary and

 6    compelling reasons.” U.S. Sentencing Guidelines Manual (“U.S.S.G.”) § 1B1.133; see also

 7    United States v. Gonzalez, 451 F. Supp. 3d 1194, 1197 (E.D. Wash. 2020) (noting that courts

 8    “universally” rely on U.S.S.G. § 1B1.13 to define “extraordinary and compelling reasons,” even

 9    though that policy statement was issued before Congress passed the FSA and authorized

10    defendants to file compassionate release motions). However, a large and growing number of

11    district courts across the country have concluded that because the Sentencing Commission has not

12
      2
        Under 18 U.S.C. § 3624(c)(2), the BOP may release an incarcerated defendant to home
13    confinement “for the shorter of 10 percent of the term of imprisonment of that prisoner or 6
      months.” The Coronavirus Aid, Relief, and Economic Security Act (“the CARES Act”), Pub. L.
14
      116-136, expands the BOP’s authority to release incarcerated defendants without judicial
15    intervention. The CARES Act allows the BOP to “lengthen the maximum amount of time” for
      which a prisoner may be placed in home confinement under § 3624(c)(2) “as the Director
16    determines appropriate,” assuming “the Attorney General finds that emergency conditions will
      materially affect the functioning” of the BOP. CARES Act, Pub. L. 116-136, Div. B, Title II,
17    § 12003(b)(2) (2020). However, the BOP’s authority in this regard is limited to “the covered
      emergency period.” Id. The BOP’s authority expires “30 days after the date on which the
18
      national emergency declaration terminates.” Id. § 12003(a)(2). After the CARES Act was
19    enacted, the Attorney General issued a memo instructing the BOP to “immediately review all
      inmates who have COVID-19 risk factors” beginning with those who are housed at facilities
20    where “COVID-19 is materially affecting operations.” Office of Att’y Gen., Increasing Use of
      Home Confinement at Institutions Most Affected by COVID-19 (Apr. 3, 2020). The BOP has
21    acted on the Attorney General’s guidance, including one case in which a sentenced prisoner was
22    released to home confinement after serving less than half his sentence from a facility that reported
      no positive COVID-19 cases at the time of his release. See Hannah Albarazi, Paul Manafort
23    Seeks Prison Release Over COVID-19 Fears, LAW360 (Apr. 14, 2020), https://www.law360.
      com/articles/1263706/paul-manafort-seeks-prison-release-over-covid-19-fears (noting that the
24    prisoner’s counsel had argued that the CARES Act “broadens the authority” of the BOP to release
      prisoners to home confinement); Khorri Atkinson, Paul Manafort Released From Prison Amid
25    COVID-19 Fears, LAW360 (May 13, 2020), https://www.law360.com/articles/1273090/paul-
26    manafort-released-from-prison-amid-covid-19-fears.
      3
27      The Sentencing Guidelines also require that to be granted a reduction of sentence under 18
      U.S.C. § 3582(c)(1)(A), the defendant must not pose “a danger to the safety of any other person
28    or to the community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2).
                                                       4
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 5 of 14


 1    amended the Guidelines since the enactment of the FSA, courts are not limited by the pre-FSA

 2    categories described in U.S.S.G. § 1B1.13 in assessing whether extraordinary and compelling

 3    circumstances are presented justifying a reduction of sentence under 18 U.S.C. § 3582(c). See,

 4    e.g., United States v. Parker, 461 F. Supp. 3d 966, 978–79 (C.D. Cal. 2020) (collecting cases);

 5    United States v. Rodriguez, 424 F. Supp. 3d 674, 681 (N.D. Cal. 2019).

 6             In the past, when moving for relief under 18 U.S.C. § 3582(c), it was recognized that the

 7    defendant bore the initial burden of demonstrating that a sentence reduction was warranted. See

 8    United States v. Sprague, 135 F.3d 1301, 1306–07 (9th Cir. 1998). Although the Ninth Circuit

 9    has not specifically addressed the question of which party bears the burden in the context of a

10    motion for compassionate brought pursuant to § 3582(c) as amended by the FSA, district courts

11    that have done so have agreed that the burden remains with the defendant. See, e.g., United

12    States v. Greenhut, No. 2:18-cr-00048-CAS, 2020 WL 509385, at *1 (C.D. Cal. Jan. 31, 2020);

13    United States v. Van Sickle, No. 18-cr-0250-JLR, 2020 WL 2219496, at *3 (W.D. Wash. May 7,

14    2020).

15                                                  ANALYSIS

16             As district courts have summarized, in analyzing whether a defendant is entitled to

17    compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i), the court must determine whether a

18    defendant has satisfied three requirements:

19                    First, as a threshold matter, the statute requires defendants to exhaust
                      administrative remedies. 18 U.S.C. § 3582(c)(1)(A). Second, a
20                    district court may grant compassionate release only if “extraordinary
                      and compelling reasons warrant such a reduction” and “that such
21                    reduction is consistent with applicable policy statements issued by
                      the Sentencing Commission. Id. Third, the district court must also
22                    consider “the factors set forth in Section 3553(a) to the extent that
                      they are applicable.” Id.
23

24    Rodriguez, 424 F. Supp. 3d at 680; see also United States v. Ramirez-Suarez, 16-CR-00124-

25    LHK-4, 2020 WL 3869181, at *2 (N.D. Cal. July 9, 2020); Parker, 461 F. Supp. 3d at 973–74;

26    United States v. Trent, No. 16-cr-00178-CRB-1, 2020 WL 1812242, at *2 (N.D. Cal. Apr. 9,
27    2020) (noting that as to the third factor, under 18 U.S.C. § 3582(c)(1)(A) release must be

28    “consistent with” the sentencing factors set forth in §3553(a)).
                                                          5
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 6 of 14


 1    A.     Administrative Exhaustion

 2           On June 2, 2020, defendant submitted an administrative request to the Warden at FCI

 3    Victorville seeking compassionate release based on his medical conditions. (Doc. No. 171-4.)

 4    Defendant argues that because he filed the pending motion after 30 days lapsed from the date that

 5    he submitted his request to the Warden, administration exhaustion is satisfied. (Doc. No. 171 at

 6    6.) The government has conceded that defendant has properly exhausted his administrative

 7    remedies. (Doc. No. 173 at 9.) Accordingly, and because a failure to exhaust is normally viewed

 8    as an affirmative defense which must be pled and proven, the court will accept the government’s

 9    concession of proper exhaustion and will turn to the merits of the pending motion.

10    B.     Extraordinary and Compelling Reasons

11           “Extraordinary and compelling reasons” warranting compassionate release may exist

12    based on a defendant’s medical conditions, age and other related factors, family circumstances, or

13    “other reasons.” U.S.S.G. § 1B1.13, cmt. n.1 (A)–(D). Even though the catch-all of “other

14    reasons” was included in the policy statement at a time when only BOP could bring a

15    compassionate release motion, courts have agreed that it may be relied upon by defendants

16    bringing their own motions under the FSA. See, e.g., United States v. Kesoyan, No. 2:15-cr-236-

17    JAM, 2020 WL 2039028, at *3–4 (E.D. Cal. Apr. 28, 2020) (collecting cases).

18           Thus, the medical condition of a defendant may warrant compassionate release where he

19    or she “is suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

20    trajectory),” though “[a] specific prognosis of life expectancy (i.e., a probability of death within a
21    specific time period) is not required.” U.S.S.G. § 1B1.13, cmt. n.1 (A)(i). Non-exhaustive

22    examples of terminal illnesses that may warrant a compassionate release “include metastatic

23    solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, and advanced

24    dementia.” Id. In addition to terminal illnesses, a defendant’s debilitating physical or mental

25    condition may warrant compassionate release, including when:

26                   The defendant is
27                   (I) suffering from a serious physical or medical condition,
28                   (II) suffering from a serious functional or cognitive impairment, or
                                                        6
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 7 of 14


 1                   (III) experiencing deteriorating physical or mental health because of
                     the aging process,
 2
                     that substantially diminishes the ability of the defendant to provide
 3                   self-care within the environment of a correctional facility and from
                     which he or she is not expected to recover.
 4

 5    Id. at cmt. n.1 (A)(ii). Where a defendant has moderate medical issues that otherwise might not

 6    be sufficient to warrant compassionate release under ordinary circumstances, some courts have

 7    concluded that the risks posed by COVID-19 tips the scale in favor of release in particular

 8    situations. See, e.g., United States v. Rodriguez, 451 F. Supp. 3d 392, 405–06 (E.D. Pa. 2020)

 9    (“Without the COVID-19 pandemic—an undeniably extraordinary event—Mr. Rodriguez’s

10    health problems, proximity to his release date, and rehabilitation would not present extraordinary

11    and compelling reasons to reduce his sentence. But taken together, they warrant reducing his

12    sentence.”).

13           Compassionate release may also be warranted based on a defendant’s age and other

14    related factors. In these situations, “extraordinary and compelling reasons” exist where a

15    “defendant (i) is at least 65 years old; (ii) is experiencing a serious deterioration in physical or

16    mental health because of the aging process; and (iii) has served at least 10 years or 75 percent of

17    his or her term of imprisonment, whichever is less.” U.S.S.G. § 1B1.13, cmt. n.1(B).4 In

18    determining a defendant’s projected release date for this purpose, courts may take into account

19    any “good time credits” awarded to the defendant by BOP for “exemplary” behavior in prison as

20    set forth in 18 U.S.C. § 3624(b)(1). See, e.g., United States v. Burrill, 445 F. Supp. 3d 22, 24 n.1

21    (N.D. Cal. Apr. 10, 2020).

22           Here, defendant Rios-Ayon argues that extraordinary and compelling reasons warranting

23    his compassionate release exist due to the medical conditions from which he allegedly suffers.

24    To qualify for compassionate release, defendant must demonstrate that he is suffering from some

25    serious medical condition “that substantially diminishes [his] ability . . . to provide self-care” in

26    FCI Victorville and “from which he . . . is not expected to recover.” U.S.S.G. § 1B1.13, cmt. n.1

27
      4
        Because defendant Rios-Ayon is only 46 years old, (see Doc. No. 93 (Presentence Report) at 2),
28    these age and age-related factors are irrelevant to the court’s disposition of the pending motion.
                                                          7
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 8 of 14


 1    (A)(ii). More specifically, defendant argues that his type 2 diabetes, obesity, essential

 2    hypertension, bronchitis, past cancer diagnosis, and other medical conditions place him at higher

 3    risk for becoming severely ill if he were to contract COVID-19. (Doc. No. 171 at 4–6.) At the

 4    time of his sentencing, it was noted that defendant Rios-Ayon had been diagnosed with testicular

 5    cancer in 1996, for which he underwent treatment, and was also diagnosed with valley fever in

 6    2005. (Doc. No. 93 (Presentence Report) at 15.) Additionally, it was documented at that time

 7    that he “suffered problems with diabetes, high blood pressure, and insomnia.” (Id.) Finally,

 8    defendant is 6’ 3” and, at the time of sentencing, weighed 185 pounds. (Id. at 2.) Defendant’s

 9    body mass index (BMI) was 23.1 and he was thus not overweight or obese when he was

10    sentenced in this case. See Adult BMI Calculator, CENTERS FOR DISEASE CONTROL AND

11    PREVENTION, https://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/english_bmi_

12    calculator/ bmi_calculator.html (last visited Dec. 1, 2020). According to defendant’s BOP

13    medical records submitted in connection with his pending motion, he currently suffers from type

14    2 diabetes mellitus, obesity with a listed BMI of 31.6, essential hypertension, an unspecified

15    bacterial pneumonia, and acute bronchitis. (Doc. No. 171-5 at 36.) It is also noted in those

16    records, consistent with the 1996 cancer diagnosis reflected above, that defendant had a malignant

17    neoplasm of the testis which is documented as having been resolved in 1998. (Id. at 37.) Further,

18    defendant suffered from a latent tuberculosis infection (LTBI) and valley fever

19    (coccidioidomycosis)—with those conditions being resolved in 2018 and 2005, respectively. (Id.

20    at 36–37.) Since commencing his incarceration, defendant’s medical conditions have remained
21    relatively unchanged except for his significant weight gain.

22           According to the U.S. Centers for Disease Control and Prevention (“CDC”), defendant is

23    in fact at higher risk for suffering a severe illness from COVID-19 due to his obesity and type 2

24    diabetes mellitus, and he may be at higher risk due to his essential hypertension. See Coronavirus

25    Disease 2019 (COVID-19): People Who Are at Increased Risk for Severe Illness, CENTERS FOR

26    DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
27    precautions/people-at-increased-risk.html (last visited Dec. 1, 2020). Additionally, the CDC

28    recognizes that chronic obstructive pulmonary disease, which includes chronic bronchitis, places
                                                         8
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 9 of 14


 1    individuals at higher risk of becoming severely ill if the virus is contracted, while other lung

 2    diseases “might” place an individual at higher risk. Id. Thus, while defendant’s current diagnosis

 3    of acute bronchitis and past diagnosis of valley fever may not in fact place him at greater risk of

 4    severe illness, the court concludes that he does suffer from chronic lung conditions, which might

 5    place him at greater risk for severe illness if he is infected by COVID-19. Finally, at the moment,

 6    the CDC states that it is “not known” whether a history of cancer places individuals at greater risk

 7    for becoming severely ill from COVID-19. Id. Because defendant’s testicular cancer has been

 8    resolved, that condition is not at the moment recognized by the CDC as an at-risk category.

 9    Nonetheless, defendant suffers from several comorbidities. As the CDC recognizes, “[t]he more

10    underlying medical conditions someone has, the greater their risk for severe illness from COVID-

11    19.” Id. Therefore, based on his medical records, it is clear that defendant Rios–Ayon is

12    seriously at risk if he were to contract COVID-19.

13           However, considering the factual record and circumstances before the court, it appears

14    that defendant’s actual risk of contracting a severe illness from COVID-19 is speculative. This is

15    in part because he tested positive for COVID-19 on July 7, 2020 after the BOP’s medical staff

16    observed that his temperature was elevated. (Doc. No. 171-5 at 14.) At that time, defendant

17    denied that he was suffering from most other common symptoms of COVID-19, including having

18    a cough, sore throat, and shortness of breath. (Id.) For 14 days following his positive test results,

19    defendant was monitored by the BOP’s medical staff. (Id. at 26–27.) Except for the day

20    immediately following his positive test result, where defendant reported having a headache and a
21    “warm” body temperature, he continued to deny having all other major symptoms of COVID-19

22    over the following 13 days, reporting no cough, shortness of breath, muscle pain, fatigue, sore

23    throat, headaches, new loss of smell and taste, or chills.5 (Id.)

24
      5
        Based on the current medical evidence, it is unclear whether defendant’s brief, but elevated,
25    body temperature was associated with his COVID-19 diagnosis or, alternatively, caused by his
26    other medical conditions, namely pneumonia. Additionally, to the extent that defendant argues
      his chest pain is the result of contracting COVID-19, the court observes that his chest pain was
27    documented well before COVID-19 first entered FCI Victorville in January 2020. (See Doc. No.
      171-5 at 21.) Moreover, in July 2020, the BOP’s medical staff noted that an x-ray of defendant’s
28    chest revealed “partial improving pneumonia[.]” (Doc. No. 177 at 3 (sealed).)
                                                        9
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 10 of 14


 1            Defendant argues that the possibility of his re-infection with the virus weighs in favor of

 2     his compassionate release. (Doc. No. 171 at 6.) In this regard, many courts have “err[ed] on the

 3     side of caution to avoid potentially lethal consequences” because “the science is unclear on

 4     whether reinfection is possible.” United States v. Yellin, No. 3:15-cr-3181-BTM-1, 2020 WL

 5     3488738, at *13 (S.D. Cal. June 26, 2020) (finding extraordinary and compelling reasons exist

 6     where a COVID-positive inmate at FCI Terminal Island, who did not develop severe symptoms,

 7     suffered from a combination of medical conditions that placed him at risk of serious

 8     complications from COVID); see also United States v. Hanson, No. 6:13-cr-00378-AA-1, 2020

 9     WL 3605845, at *4 (D. Or. July 2, 2020) (“[T]here is no current scientific evidence to indicate

10     that a ‘recovered’ COVID-19 patient is immune from reinfection, as several courts have recently

11     acknowledged. . . . [T]he Court remains concerned about FCI Terminal Island’s ability to provide

12     adequate care in light of defendant’s complex medical needs. The Court is not convinced that

13     FCI Terminal Island has been successfully mitigating the risk of reinfection, given the high

14     numbers of infected inmates and Defendant’s own contraction of the virus.”). Other courts have

15     taken the position that uncertainty surrounding the danger of reinfection “cuts against

16     compassionate release,” in part because it is the defendant’s burden to establish that

17     “extraordinary and compelling reasons” justifying compassionate release exist. See United States

18     v. Molley, No. CR15-0254-JCC, 2020 WL 3498482, at *3 (W.D. Wash. June 29, 2020).

19            Here, the court concludes out of an abundance of caution that because of his obesity, type

20     2 diabetes, essential hypertension, and potentially his lung-related ailments—combined with the
21     risk of reinfection from COVID-19—defendant has “a serious physical . . . condition . . . from

22     which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). However, to

23     establish extraordinary and compelling reasons justifying his compassionate release, defendant

24     Rios-Ayon must still show that his medical conditions “substantially diminish[] [his] ability . . . to

25     provide self-care” in FCI Victorville. See id.

26            Based on the current record before the court, defendant has not demonstrated that he is
27     significantly hindered in providing care for himself while in prison. It is true that FCI Victorville

28     Medium I, where defendant is imprisoned, has suffered from a significant COVID-19 outbreak,
                                                         10
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 11 of 14


 1     with 434 inmates and 21 staff being reported as having tested positive for the virus but recovered,

 2     while two inmates have died at the hands of the virus. See COVID-19, FEDERAL BUREAU OF

 3     PRISONS, https://www.bop.gov/coronavirus/ (last visited Dec. 23, 2020).6 At the moment, there

 4     are currently 101 inmates and 26 staff who are reported as having active cases of COVID-19.7

 5     While it is clear that FCI Victorville is still managing to control the outbreak at that prison to

 6     some extent, that alone does not tip the scales in favor of defendant’s compassionate release in

 7     light of all the other relevant circumstances. More fundamentally, aside from citing the risk of

 8     reinfection from COVID-19 (which is speculative), nothing in the record before this court

 9     supports a contention that defendant is actually hindered in providing “self-care” at FCI

10     Victorville. See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Indeed, 12 days after his positive COVID-

11     19 test result, on July 19, 2020, defendant told BOP’s medical staff: “I am fine. I have no

12     problems as far as how I feel. I am okay.” (Doc. No. 171-5 at 2.) The BOP’s medical staff also

13     noted during that encounter that defendant was alert and orientated. (Id.)8 Further, before

14     COVID-19 entered FCI Victorville, it appears defendant was receiving proper medical care for

15     his health-related complaints, such as being prescribed medication, and BOP’s medical staff

16     noted in January 2020 that defendant appeared “[w]ell.” (Id. at 22.) Accordingly, while there is

17     still some unknown risk to defendant due to the possibility that he could be reinfected with the

18     COVID-19 virus, that inherently speculative possibility alone fails to provide a basis upon which

19     the court could conclude that defendant is “substantially diminishe[d]” in his ability to “provide

20     self-care” at FCI Victorville. See U.S.S.G. § 1B1.13, cmt. n.1 (A)(ii). Thus, defendant Rios-
21     Ayon has failed to carry his burden of establishing his entitlement to compassionate release. See

22
       6
23       FCI Victorville Medium I has a population of only 1,033 inmates. FCI Victorville Medium I,
       FEDERAL BUREAU OF PRISONS, https://www.bop.gov/locations/institutions/vim/ (last visited Dec.
24     1, 2020).
25     7
         While the undersigned does not necessarily accept these reported numbers at face value in light
26     of current CDC guidelines with respect to both testing and the manner of counting “active cases,”
       there is also no evidence before the court challenging those reported numbers in this case.
27
       8
         This is one of the most recent medical records of defendant submitted by the parties in
28     connection with the pending motion.
                                                        11
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 12 of 14


 1     Greenhut, 2020 WL 509385, at *1 (“The defendant bears the initial burden to put forward

 2     evidence that establishes an entitlement to a sentence reduction.”).

 3            Accordingly, in this case, the court does not find extraordinary and compelling reasons

 4     justifying compassionate release pursuant to § 3582(c)(1)(A).

 5     C.     Consistency With the § 3553(a) Factors

 6            Finally, any relief to be granted pursuant to 18 U.S.C. § 3582(c)(1)(A) must be consistent

 7     with consideration of the sentencing factors set forth in §3553(a).9 Trent, 2020 WL 1812242, at

 8     *2; see also Parker, 461 F. Supp. 3d at 981. Here, consideration of those sentencing factors also

 9     do not support defendant Rios-Ayon’s release.

10            The offense conduct in this case reflects defendant’s significant role in a large-scale

11     conspiracy to distribute methamphetamine. Between March and June of 2016, agents with the

12     Drug Enforcement Administration (DEA) used a confidential source to investigate defendant’s

13     drug distribution network. (Doc. No. 93 at 4–8.) The confidential source arranged meeting with

14     defendant at his ranch in Pixley, California with the intent of purchasing large amounts of

15     methamphetamine on several occasions. (Id. at 4–6.) Defendant used his ranch as the location to

16     sell the methamphetamine to avoid detection by law enforcement, something that he told the

17     confidential source was important to him because he had previously been convicted for drug

18     trafficking, imprisoned and deported from this country. (Id. at 5.) The DEA’s investigation

19     revealed that defendant had access to large quantities of methamphetamine (i.e., at least 60

20     pounds) nearby in the cities of McFarland, Modesto, and Madera. (Id. at 5–6.) The investigation
21
       9
22       Title 18 U.S.C. § 3553(a) provides that, in determining the sentence to be imposed, the court
       shall consider: the nature and circumstances of the offense and the history and characteristics of
23     the defendant; the need for the sentence imposed to reflect the seriousness of the offense, promote
       respect for the law, provide just punishment for the offense, afford adequate deterrence, protect
24     the public from further crimes of the defendant and provide the defendant with needed
       educational or vocational training, medical care, or other correctional treatment in the most
25     effective manner; the kinds of sentences available; the kinds of sentence and the sentencing range
26     established for the applicable category of offense committed by the applicable category of
       defendant as set forth in the guidelines; any pertinent policy statement issued by the Sentencing
27     Commission; the need to avoid unwarranted sentence disparities among defendants with similar
       records who have been found guilty of similar conduct; and the need to provide restitution to any
28     victims of the offense.
                                                          12
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 13 of 14


 1     also revealed that other individuals worked for defendant, transporting drugs at his direction.

 2     (Id.) Finally, law enforcement’s investigation revealed that defendant reportedly had connections

 3     to significant drug distributers in Mexico and referred to them on one occasion as “Chapo’s

 4     people” presumably referring to individuals working for Joaquin Guzman—a former leader of the

 5     Sinaloa Cartel.10 (Id. at 6.) The investigation concluded when the confidential source facilitated

 6     the purchase of 30 pounds of methamphetamine from defendant at his ranch on June 29, 2016.

 7     (Id.) After the confidential source saw the quantity of methamphetamine and left the property to

 8     “retrieve the money,” law enforcement executed a search warrant of the ranch and defendant

 9     attempted to flee on foot but was found hiding underneath a trailer on the property. (Id. at 7.) A

10     search of the property yielded 14.7 kilograms (or about 32 pounds) of methamphetamine, two

11     semi-automatic pistols, a shotgun, over $16,000 in cash, and 1.7 pounds of marijuana. (Id. at 7–

12     8.)

13             In short, defendant Rios-Ayon was a major drug trafficker. His criminal conduct was

14     undoubtedly significant and serious. As noted at the outset, the advisory sentencing guideline

15     range in his called for a sentence of between 30 years to life imprisonment, with the U.S.

16     Probation Office recommending a sentence of 30 years while recognizing the mitigating factors

17     of defendant’s medical history and his limited education . (Id. at 19–20.) Instead, the sentencing

18     court departed/varied downward significantly from the guidelines in imposing a 240-month

19     prison sentence. (Id.) The undersigned concludes that sentence to have been appropriate under

20     the facts in this case.
21             To date, defendant has served approximately 54 months in prison, or approximately

22     26.5% of his total sentence accounting for good time credits. (Doc. No. 173-1 at 4.) Although

23     defendant’s rehabilitation since beginning his prison sentence is noteworthy, (see Doc. No. 171 at

24     12), that is not enough to overcome the circumstances (including the offense of conviction)

25     weighing against his release at this time. In the undersigned’s view, a 54-month sentence (and a

26     10
          “Following a three-month trial, a jury found defendant [Joaquin Guzman] guilty of 10 counts
27     related to his widespread drug trafficking activity as a leader of the Sinaloa Cartel.” United States
       v. Guzman Loera, No. 09-cr-0466 (BMC), 2019 WL 2869081, at *1 (E.D.N.Y. July 3, 2019)
28     (referring to the defendant as “El Chapo”), appeal docketed, No. 19-2239 (2d Cir. July 22, 2019).
                                                          13
     Case 1:16-cr-00096-NONE-SKO Document 181 Filed 12/23/20 Page 14 of 14


 1     186-month reduction of the sentence imposed) would not reflect the seriousness of defendant’s

 2     offense of conviction, promote respect for the law, provide just punishment, or afford adequate

 3     deterrence to criminal conduct. See § 3553(a); see also United States v. Purry, No. 2:14-cr-

 4     00332-JAD-VCF, 2020 WL 2773477, at *2 (D. Nev. May 28, 2020); United States v. Shayota,

 5     No. 1:15-cr-00264-LHK-1, 2020 WL 2733993, at *5–6 (N.D. Cal. May 26, 2020) (“The length of

 6     the sentence remaining is an additional factor to consider in any compassionate release analysis,

 7     with a longer remaining sentence weighing against granting any such motion.” (citation omitted)).

 8     Because the court concludes that granting defendant Rios-Ayon compassionate release at this

 9     time would be inconsistent with appropriate consideration of the § 3553(a) sentencing factors, his

10     motion will be denied on this basis as well.

11                                               CONCLUSION

12            For the reasons explained above, the court concludes that defendant has not demonstrated

13     that “extraordinary and compelling reasons” exist warranting his compassionate release from

14     prison. Moreover, the court finds that the granting of release at this time is not consistent with

15     consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a). Accordingly, defendant’s

16     motion for compassionate release (Doc. No. 171) is denied.

17     IT IS SO ORDERED.
18
          Dated:     December 23, 2020
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                         14
